 



Exhibit 10.2
UST INC.
2005 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK
     This Notice is to certify that the Participant named below has been granted
the number of shares of Restricted Stock set forth below under the UST Inc. 2005
Long-Term Incentive Plan (the “Plan”) and the terms and conditions set forth in
this Notice and attached Restricted Stock Agreement (the “Agreement”) . This
Notice is subject to and incorporates by reference the terms and conditions of
the Agreement. Please refer to the Agreement and the Plan document for an
explanation of the terms and conditions of this grant and a full description of
your rights and obligations. If the Agreement is not signed and returned to the
Company, on or before the date on which the Restricted Stock vests, the
Restricted Stock granted hereunder shall be forfeited. Please sign and date the
Agreement and return it promptly in the enclosed envelope.

         
Name of Participant:
  James D. Patracuolla
 
       
Number of Shares of Restricted Stock:
  7,500    
 
       
Grant Date:
  April 4, 2007
 
       
Vesting Conditions:
  7,500 Shares on April 4, 2011
 
       
Additional Terms:
  See the Restricted Stock Agreement.





--------------------------------------------------------------------------------



 



UST INC.
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
          RESTRICTED STOCK AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock, by and between UST Inc., a Delaware
corporation (the “Company”), pursuant to the 2005 Long-Term Incentive Plan (the
“Plan”) and the employee of the Company or a Subsidiary named on the Notice of
Grant of Restricted Stock (the “Employee”);
          WHEREAS, the Company desires, by affording the Employee the
opportunity to acquire or enlarge the Employee’s ownership of shares of the
Company’s common stock, $.50 par value (“Common Stock”), and providing the
Employee with a direct proprietary interest in the Company’s success, to carry
out the purpose of the Plan; and
          WHEREAS, the Committee administering the Plan has granted (as of the
effective date of grant specified in the Notice of Grant of Restricted Stock) to
the Employee the shares of Restricted Stock as set forth in the Notice of Grant
of Restricted Stock which is incorporated herein by reference.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:

1.   Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Employee, subject to the terms and conditions of the Plan and subject
further to the terms and conditions set forth herein, the number of shares of
Restricted Stock as shown on the Notice of Grant of Restricted Stock. The
Participant’s grant and record of Restricted Stock share ownership shall be kept
on the books of the Company until the restrictions on transfer have lapsed. At
the Employee’s request, vested shares may be evidenced by stock certificates.  
2.   Vesting. The shares of Restricted Stock granted to the Employee shall vest
in accordance with the vesting schedule set forth in the Notice of Grant of
Restricted Stock. Such vesting schedule indicates the date upon which the
Employee shall be entitled to receive shares of freely transferable Common Stock
equal to the number of vested shares of Restricted Stock, provided that, as of
the vesting date, the Employee has not incurred a termination of service with
the Company and all Subsidiaries (collectively, the Company and its Subsidiaries
shall be referred to herein as the “Company”). There shall be no proportionate
or partial vesting in the periods between the vesting date(s), if any, specified
in the Notice of Grant of Restricted Stock and all vesting shall occur only on
such vesting date(s), except as set forth in Sections 7 and 8 below.

     Other than as set forth in Sections 7 and 8 below and as provided in the
Plan, no vesting shall occur after the termination of a Employee’s employment or
service with the Company for any reason.

1



--------------------------------------------------------------------------------



 



3.   Rights as a Stockholder. The Employee shall have all of the rights of a
stockholder with respect to the number of shares of Restricted Stock set forth
in the Notice of Grant of Restricted Stock, including the right to vote on all
matters with respect to which the stockholders of the Company have the right to
vote and the right to receive dividends thereon. Dividends shall be paid on the
Employee’s shares of Restricted Stock at the same time as they are paid to
shareholders generally.   4.   Restrictions on Transfer. Shares of Restricted
Stock may not be transferred or otherwise disposed of by the Employee, including
by way of sale, assignment, transfer, pledge, hypothecation or otherwise, except
as permitted by the Committee, or by will or the laws of descent and
distribution.   5.   Approvals. The delivery of any shares of Common Stock
hereunder is subject to approval of any government agency which may, in the
opinion of counsel, be required in connection with the authorization, issuance
or sale of Common Stock. No Common Stock shall be issued upon the lapse of
restrictions relating to the shares of Restricted Stock prior to compliance with
such requirements and with the Company’s listing agreement with the New York
Stock Exchange (or other national exchange upon which the Company’s shares may
then be listed).   6.   Invalid Transfers. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the shares of Restricted Stock by any holder thereof in
violation of the provisions of this Restricted Stock Agreement shall be valid,
and the Company will not transfer any of said shares of Restricted Stock on its
books nor will any of said shares of Restricted Stock be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.   7.   Change in
Control. Subject to the provisions of the next sentence of this Section 7, upon
the occurrence of a Change in Control, the shares of Restricted Stock shall
remain outstanding and continue to vest in accordance with their terms, unless
following a Change in Control, the Employee is terminated by the Company without
Cause (as such term is defined in Section 3(ii) of the Change in Control
agreement entered into between the Company and the Emplyee) or terminates for
“Good Reason” (as such term is defined in Section 3(iv) of Change in Control
agreement entered into between the Company and the Employee), in which case the
restrictions that apply to any shares of Restricted Stock which have not yet
vested or with respect to which the restrictions have not lapsed, shall
immediately lapse as of the date of such termination. Notwithstanding the
foregoing, upon a Change in Control in which the Company is not the surviving
corporation (or survives only as a subsidiary of another corporation) or other
Change in Control described in clause (iii) or (iv) of the definition of a
“Change in Control” set forth in the Plan, the shares of Restricted Stock shall
be immediately vested in full and shall be treated in accordance with the
provisions of Section 11(c) of the Plan.

2



--------------------------------------------------------------------------------



 



8.   Effect of Termination of Employment. If the employment of the Employee is
terminated by reason of his death, Disability, or by the Company other than for
Cause (as such term is defined in Section 3(iii) of the change in control
agreement entered into between the Company and the Employee), or by the Employee
for Good Reason (as defined in Section 3(iv)(a) through (d) of the Change in
Control agreement entered into between the Company and the Employee), or for any
other reason if the Committee so determines, the number of shares of Restricted
Stock which have not theretofore become vested in accordance with Section 2 of
this Agreement shall become fully vested as of the date of such termination of
employment. Following the death of an Employee, all rights with respect to an
award shall be held by the Employee’s designated beneficiary or, if there is no
designated beneficiary, by the Employee’s personal representative. If the
employment of the Employee is terminated due to his Retirement, the Employee
shall become vested as of the date of his Retirement with respect to a pro rata
portion of the shares of Restricted Stock. For purposes of the foregoing, the
pro rata portion of the shares of Restricted Stock that may become vested upon
the Employee’s Retirement shall be the number of shares granted hereby
multiplied by a fraction, the numerator of which is the number of full months
that have elapsed from the Grant Date specified in the Notice of Grant of
Restricted Stock until the date of Retirement, and the denominator of which is
the number of full months in the applicable vesting period. If the resulting
number is not a whole number of shares, the number calculated shall be rounded
up or down (as applicable) to the nearest whole number of shares. Subject to the
provisions of Section 7, if the employment of the Employee is terminated for any
reason other than the reasons described above, and if the Committee does not
determine otherwise, the number of shares of Restricted Stock that have not
theretofore become vested shall be forfeited. For purposes of this Agreement,
the term “Disability” shall mean a “disability,” as defined in the Company’s
Long-Term Disability Plan or, if such plan is not applicable to the Employee, as
defined by the State or federal disability program which applies to the
Employee.   9.   Non-Competition.

  (a)   In consideration of the grant of Restricted Stock made pursuant to this
Agreement, during the term of the Employee’s employment with the Company and for
a period of one (1) year after that employment is terminated, by the Company or
the Employee, for any reason other than the cessation of business by the Company
pursuant to a filing for bankruptcy protection or liquidation initiated by the
Company, the Employee will not, without the Company’s prior written approval,
directly or indirectly:

  (i)   recruit, solicit or knowingly induce, or attempt to induce, any employee
or consultant of the Company to terminate his employment or consulting
relationship with, or otherwise cease his relationship with, the Company; or

3



--------------------------------------------------------------------------------



 



  (ii)   solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company. For purposes of this
Agreement, a prospective client, customer or account is any individual or entity
whose business is solicited by the Company, proposed to be solicited by the
Company, or who approaches the Company with respect to possibly becoming a
client, customer, or account during the period of Employee’s employment with the
Company; or     (iii)   engage (whether for compensation or without
compensation), directly or indirectly, as an individual proprietor, partner,
officer, employee, director, independent contractor, consultant or in any other
capacity whatsoever, in any business currently involved in, or actually
contemplating involvement in, the manufacture or distribution of smokeless
tobacco or tobacco seed, wines or distilled spirits, whether or not the same is
pursued for gain, profit or other pecuniary advantage. The foregoing shall not,
however, be construed as preventing the Employee from making investments in any
other business, provided, however, that such investments do not require his
services in the operation of the affairs of the businesses in which such
investments are made.

  (b)   If any restriction set forth in this Section 9 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas to which it may be enforceable.
    (c)   The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for this purpose. The Employee agrees that any breach
of this Section 9 will cause the Company substantial and irrevocable damage and,
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company will have the right to seek specific
performance and injunctive relief, attorney’s fees, costs and disbursements to
enforce its rights hereunder.

10.   Finding of Cause; Violation of Non-Competition Covenant. If (a) the
employment of the Employee is terminated for Cause or (b) after the Employee’s
termination of employment with the Company other than for Cause, the Company
discovers the occurrence of an act or failure to act by the Employee, while in
the employ of the Company, that would have enabled the Company to terminate the
Employee’s employment for Cause had the Company known of such act or failure to
act at the time of its occurrence, or (c) subsequent to his termination of
employment, the Employee violates the restrictions set forth in Section 9 of
this Agreement, and, in

4



--------------------------------------------------------------------------------



 



    each case, such act is discovered by the Company within three (3) years of
its occurrence, then, unless otherwise determined by the Committee,

  (i)   any shares of Restricted Stock granted pursuant to the Notice of Grant
of Restricted Stock which have not yet become vested shall thereupon be
forfeited and shall be returned to the Company; and     (ii)   the Employee (or,
in the event of the Employee’s death following the commission of such act, his
beneficiaries or estate) shall (A) return to the Company all shares of
Restricted Stock that became vested during the 180 day period prior to and
including the date of the termination of the Employee’s employment (the
“Acquired Shares”) and (B) to the extent such Acquired Shares granted pursuant
to the Notice of Grant of Restricted Stock have previously been sold or
otherwise disposed of by the Employee, other than by reason of death (or if
applicable, by his beneficiaries or estate), repay to the Company the Fair
Market Value of such shares on the date of such sale or other disposition.    
(iii)   for purpose of clause (ii)(B) above, (A) the amount of repayment
described therein shall not be affected by whether the Employee (or, if
applicable, his beneficiaries or estate) actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be affected, at the discretion of the Company, by means of
offset against any amount owed by the Company to the Employee (or, if
applicable, his beneficiaries or estate).

11.   Taxes. The Company will distribute vested shares of Common Stock net of
the minimum number of whole shares of Common Stock the fair market value of
which is sufficient to meet the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws. Such withholding shall occur
at the time required by law or regulation, even if the shares of Restricted
Stock withheld to meet such liability are not otherwise considered vested under
this Agreement. The Employee shall be precluded from making any election
pursuant to Section 83(b) of the Internal Revenue Code. The Employee understands
that he (and not the Company) shall be responsible for any tax liability that
may arise as a result of the transactions contemplated by this Restricted Stock
Agreement. This Restricted Stock Agreement shall be interpreted and applied so
that the Employee’s Restricted Stock will not be subject to Internal Revenue
Code Section 409A. If notwithstanding the preceding sentence, the Employee’s
Restricted Stock becomes subject to Section 409A, then the specified time of
payment of the Restricted Stock for purposes of Section 409A shall be the
calendar year in which the short-term deferral period expires with respect to
the Restricted Stock (but payment may be made by such later time as may be
permitted by Section 409A under the circumstances).

5



--------------------------------------------------------------------------------



 



12.   Compliance with Law and Regulations; Legend. The award and any obligation
of the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company may require, as a condition of
the issuance and delivery of certificates evidencing Restricted Stock pursuant
to the terms hereof, that the certificates bear such legends as set forth
immediately below, in addition to any other legends required under federal and
state securities laws or as otherwise determined by the Committee.       The
transferability of this certificate and the shares of stock represented hereby
are subject to the restrictions, terms and conditions (including forfeiture
provisions and restrictions against transfer) contained in the UST Inc. 2005
Long-Term Incentive Plan and an Agreement entered into between the registered
owner of such shares and the Company. A copy of the Plan and Agreement is on
file in the office of the Secretary of the Company, 100 Putnam Avenue,
Greenwich, Connecticut 06830.       Such legend shall not be removed until such
shares vest pursuant to the terms hereof.   13.   Incorporation of Plan. This
Agreement is made under the provisions of the Plan (which is incorporated herein
by reference) and shall be interpreted in a manner consistent with it. To the
extent that this Agreement is silent with respect to, or in any way inconsistent
with, the terms of the Plan, the provisions of the Plan, as determined by the
Committee, shall govern and this Restricted Stock Agreement shall be deemed to
be modified accordingly. Unless otherwise defined herein or otherwise required
by the context, all terms used herein shall have the meaning ascribed to them in
the Plan.   14.   Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at 100 West Putnam Avenue, Greenwich, Connecticut
06830, or to the Employee at the address then on record with the Company, as the
case may be, and deposited, postage prepaid, in the United States mail. Either
party may, by notice to the other given in the manner aforesaid, change his or
its address for future notices.   15.   Successor. This Agreement shall bind and
inure to the benefit of the Company, its successors and assigns, and the
Employee and his personal representatives and beneficiaries.   16.   Governing
Law. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Employee and his legal representative in respect of any questions arising
under the Plan or this Agreement.   17.   Amendment. This Agreement may be
amended or modified by the Company at any time; provided that notice is provided
to the Employee in accordance with

6



--------------------------------------------------------------------------------



 



    Section 14; and provided further that no amendment or modification that is
adverse to the rights of the Employee as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto (except
that an amendment or modification that is made to comply with Internal Revenue
Code section 409A, or to preserve an exemption from section 409A, shall be
effective upon adoption by the Company unless expressly rejected by the Employee
in writing).   18.   Binding Agreement. By signing below, the Employee
acknowledges that he has read this Agreement and the Notice of Grant of
Restricted Stock and agrees to the terms and conditions specified therein and in
the Plan. This Agreement shall be binding upon the Employee and his personal
representatives and beneficiaries without any need for additional action by the
Employee, and any attempt by the Employee and his personal representatives and
beneficiaries to exercise any rights under this Agreement shall be conclusive
evidence of such person’s acceptance thereof.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year set forth above.
UST INC.

         
/s/  Richard A. Kohlberger
       
 
       
Name: Richard A. Kohlberger
Title: Senior Vice President, General Counsel and Chief Administrative Officer

         
/s/  James D. Patracuolla
  April 5, 2007    
 
       
Employee Signature
  Date    

8